ACCEPTED
                                                                                               04-14-00862-CR
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          3/16/2015 7:28:59 PM
                                                                                                 KEITH HOTTLE
                                                                                                        CLERK

                                  NO. 04-14-00862-CR

STATE OF TEXAS                               §           IN THE COURT OF  APPEALS
                                                                      FILED IN
                                                                  4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
VS.                                          §           THE FOURTH SUPREME
                                                                  3/16/2015 7:28:59 PM
                                                                    KEITH E. HOTTLE
NOEL M. BALDERAS                             §           JUDICIAL DISTRICT,
                                                                          Clerk TEXAS

                              MOTION TO WITHDRAW

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes John J. Ritenour, Jr, counsel for Noel M. Balderas, appellant in the above

styled and numbered cause, and moves this Court to permit him to withdraw from this matter

and for good cause shows the following:

                                             I.

       This case is on appeal from the 187th Judicial District Court of Bexar County, Texas.

The case below was styled the State of Texas vs. Noel M. Balderas, and numbered

2012-CR-7108.

                                             II.

       Appellant was charged by Indictment with the offense of Possession of a Controlled

Substance, Penalty Group 1, Less than 1 Gram. Appellant was placed on deferred

adjudication community supervision pursuant to a plea of nolo contendere, and in accordance

with a plea agreement. Appellant subsequently pled true to allegations that he had violated

conditions of his community supervision. As a result, the trial court entered an adjudication

of guilt in the matter, and a sentence of eighteen (18) months in the Texas Department of

Criminal Justice-State Jail Division was assessed on November 20, 2014. Appellant timely
filed a Notice of Appeal, and undersigned counsel was appointed to represent Appellant.

                                             III.

       Following a review of the record and relevant authorities, counsel has determined

appeal in this matter would be frivolous and without merit, and has filed a Brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Counsel has forwarded a copy of that brief to

Appellant, along with a letter explaining his pro se appellate right in this situation, and a

Motion for Pro Se Access to the Appellate Record, completed except for completion of the

date of mailing to the Court of Appeals, and Appellant’s signature.

                                             IV.

       In light of the foregoing, counsel requests this Court permit him to withdraw from this

matter, and notify Appellant of further briefing deadlines.

       WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court grant this

Motion To Withdraw, and for such other and further relief as the Court may deem

appropriate.

                                           Respectfully submitted:

                                               /S/JOHN J. RITENOUR, JR.
                                           JOHN J. RITENOUR. JR.
                                           State Bar No. 00794533
                                           Milam Building, Suite 1716
                                           115 E. Travis Street, Suite 1716
                                           San Antonio, TX 78205
                                           (210) 222-0125
                                           Fax: (210) 222-2467
                                           Ritenourlaw@aol.com
                                           Attorney for Appellant

                                              2
                             CERTIFICATE OF SERVICE

      I hereby certify that on this the    16th     day of    March    , 2015 I electronically

served a copy of this Motion to Withdraw on the District Attorney for Bexar County, Texas,

(ATTN: Appellate Section) by addressing it to Jeanette.Canales@Bexar.org through the

Texas efiling system.

      I further certify that on this the    16th     day of    March     , 2015, I forwarded

a copy of this Motion to Withdraw to Appellant Noel M. Balderas, TDCJ #01966486, Fabian

Dale Dominguez State Jail, 6535 Cagnon Road, San Antonio, TX 78252, by U. S. Mail.



                                                      /S/JOHN J. RITENOUR, JR.
                                                   JOHN J. RITENOUR, JR.




                                              3